In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-16-00146-CV


IN THE MATTER OF THE MARRIAGE OF COLETTE WILEY AND PHILLIP J. WILEY
          AND IN THE INTEREST OF P.C.W. AND P.J.W., CHILDREN

                          On Appeal from the 324th District Court
                                  Tarrant County, Texas
          Trial Court No. 324-521962-12, Honorable Jerome S. Hennigan, Presiding

                                        May 20, 2016

                            MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant Colette Wiley, appearing pro se, has filed a motion to voluntarily

dismiss her appeal. Without passing on the merits of the case, we grant the motion

pursuant to Texas Rule of Appellate Procedure 42.1(a) and dismiss the appeal. Having

dismissed the appeal at appellant’s request, no motion for rehearing will be entertained,

and our mandate will issue forthwith.


                                                              Per Curiam